UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6189



ANTHONY J. JOHNSON,

                                           Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden, Maryland House of
Corrections - Annex; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-1862-AW)


Submitted:   May 25, 1999                   Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony J. Johnson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Regina Hollins Lewis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Johnson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Johnson v. Corcoran, No. CA-

98-1862-AW (D. Md. Jan. 22, 1999).*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




    *
       Although the district court’s order is marked as “filed” on
January 21, 1999, the district court’s records show that it was
entered on the docket sheet on January 22, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2